Exhibit 10.3

 

Green Mountain Coffee Roasters, Inc.
33 Coffee Lane
Waterbury VT 05676

 

June 19, 2013

 

Board of Directors

 

Dear Mr. Blanford:

 

This letter (this “Agreement”) will confirm the agreement between you and Green
Mountain Coffee Roasters, Inc. (the “Company”) concerning your engagement to
provide advisory services to the Company as a consultant.

 

Advisory Services.  You agree to be available to provide advisory services and
general advice as requested from time to time by the Chief Executive Officer of
the Company.  The Company will notify you of the specific services requested
from time to time but anticipate such services shall be related to the Company’s
business strategy.  You agree to be available to devote as much business time as
is necessary or desirable to fully perform services requested by the Company,
within reasonable limits, understanding that you have other obligations and are
not available on a full-time basis.  This Agreement is not a guarantee of work
or of any particular number of assignments.

 

Relationship of Parties.  It is expressly agreed that, when providing services
to the Company under this Agreement, you will be an independent contractor and
that you will not be an employee or agent of the Company or any of its
subsidiaries.  It is also agreed that you shall have no right to make any
commitments on behalf of the Company without the express written consent of the
Company.  You shall not be entitled to participate in any benefit plans or
programs of the Company or any of its subsidiaries.  Your services hereunder, if
and when provided, however, shall be deemed “Employment” for purposes of the
Company’s 2006 Incentive Plan and any awards granted thereunder and for purposes
of indemnification and insurance under your indemnification agreement effective
as of August 10, 2009.

 

Services for Others.  During any period in which you are providing advisory
services for the Company, you may choose to also provide advisory or other
services for others, provided that any such services or persons are not in
competition with the Company and such services do not give rise to a conflict of
interest or otherwise interfere with your obligations to the Company under this
Agreement.

 

Compensation.  The Company will pay you a fee for services rendered under this
Agreement at the rate of fifty thousand U.S. dollars ($50,000) per calendar year
beginning as of January 1, 2013.  The Company will further reimburse you for any
reasonable out of pocket expenses you incur in connection with your services
under this Agreement.  You agree to submit monthly invoices accounting for your
expenses, if any such expenses were incurred. 

 

--------------------------------------------------------------------------------


 

Payment for expenses is subject to invoicing and to such other substantiation
and documentation as the Company may require from time to time.

 

Taxes, Insurance, Benefits and Business Expenses.  As an independent contractor,
you shall be solely responsible for your payment of all federal and state income
taxes and social security and Medicare taxes and other legally-required payments
on sums received from the Company.  You will also be solely responsible for your
insurance and assume all risk in connection with the adequacy of any and all
such insurance that you elect to obtain.

 

Confidentiality.  You agree to comply with the policies and procedures of the
Company for protecting confidential information and shall not disclose to any
person (other than as required by law) or use for your own benefit or gain, any
confidential information obtained by you incident to your association with the
Company.  This obligation shall continue to apply after the termination of this
Agreement regardless of the reason for such termination.

 

Term and Termination.  This Agreement shall commence on the date hereof (the
“Effective Date”) and, unless otherwise agreed by the parties, terminate on
December 31, 2013.  The Agreement may be renewed for periods of one (1) year by
mutual written agreement.  You may terminate the Agreement at any time, with or
without cause, by giving thirty (30) days prior written notice to the Company. 
Upon termination of this Agreement, the Company shall have no further obligation
to you, other than for payment for services rendered by you through the date of
termination.

 

Miscellaneous.  This Agreement contains the entire agreement between you and the
Company, and replaces all prior agreements, whether written or oral, with
respect to the requested consultancy services to be provided by you to the
Company and all related matters.  This Agreement does not replace, supersede or
alter the terms in any way of the Employment Agreement between you and Company
dated February 1, 2012.  This Agreement may not be amended and no breach may be
waived unless agreed to in writing by you and the Company.  You acknowledge that
you have not relied on any agreements or representations, express or implied,
that are not set forth expressly in this Agreement.  This Agreement shall be
governed by the laws of the State of Vermont, without giving effect to the
principles of conflicts of laws.

 

Indemnification and Liability Insurance.  The indemnification agreement entered
into between you and the Company effective as of August 10, 2009, remains in
full force and effect in accordance with its terms.  Nothing in this Agreement
is intended to release, waive, or otherwise impair any rights to insurance and
indemnification pursuant to any agreement, the Company’s by-laws or applicable
laws.

 

2

--------------------------------------------------------------------------------


 

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me no later than June 21, 2013.  At the time you sign and return
it, this letter shall take effect as a legally-binding agreement between you and
the Company on the basis set forth above.  The enclosed copy of this letter,
which you should also sign and date, is for your records.

 

 

Sincerely,

 

 

 

Green Mountain Coffee Roasters, Inc.

 

 

 

 

 

By:

/s/ Brian P. Kelley

 

 

Brian P. Kelley

 

 

 

 

 

 

Accepted and agreed:

 

 

 

 

 

 

 

/s/ Lawrence J. Blandford

 

 

 

Lawrence J. Blanford

 

 

 

 

 

 

 

Date June 21, 2013

 

 

 

 

3

--------------------------------------------------------------------------------